DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 144, 147-152, 156-160, 162, 163, 166-169, 172, 176-181, 186-190, 195-196, 203-210, 212-216, 219, 223, 224 are rejected under 35 U.S.C. 103 as being unpatentable over June et al. (US 6,534,055) in view of Stadler (WO2013/124474, of record) and Schmidt et al., (WO2013/011011, of record).  This rejection is maintained for reasons made of record in the Office Action dated 4/2/2020 and for reasons set forth below.
The claims have been amended to incorporate limitations from previously rejected claims (now canceled).
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: 1) June et al do not teach immobilization of cells and that the cells are first purified via FACS, then stimulated in a separate vessel; 2) the references do not provide a teaching of combining both purification and stimulation of cells, and that Stadler and Schmidt teach away from stimulation of cells; 3) June et al do not teach a stimulatory agent reversibly bound to a soluble agent; 4) the claimed invention is not being considered as a whole.
Regarding 1), immobilization of T cells by activation or stimulation agents is taught by by June et al in, e.g., col. 7, lines 6-60 and Example 4.  Nevertheless, a teaching of immobilization is primarily taught by Stadler and Schmidt et al.  
Regarding 2), such is not convincing. Both June and Schmidt et al teach their inventions to comprise both purification and stimulation.  Further, Schmidt et al teach the specific reagents also used by June et al (e.g. anti-CD3) and suggest the combination of the two (Abstract, Fig. 1c, ¶’s [0046],[0054]).  Stadler teaches the invention to be a substitute for the FACS or MACS of June et al (cols. 2-3 of US 10,228,312).  A reading of the “functional status” passages of Stadler and Schmidt et al cited by applicants does not rule out the desired activation sought by June and Schmidt et al.  Rather, Stadler and Schmidt et al teach that an undesirable functional change can be avoided using the “common specific” receptor used for purification (e.g. CD4), not that the functional status of the cells is invention is never to be altered when desired.  The teachings of Schmidt et al clearly are directed to stimulation (e.g. with anti-CD3) when such is desired.
Further regarding 1) and 3), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding 4), all of the cited prior art references  share a significant nexus and teach the predictable use of the cited reagents and methods.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 164-165, 191-194, 201-202,217, 220-222, 225-229 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (US 6,534,055, of record), in view of Stadler (WO2013/124474, of record) and Schmidt et al (WO2013/011011, of record), as applied to claims 144, 147-152, 156-160, 162, 163, 166-169, 172, 176-181, 186-190, 195-196, 203-210, 212-216, 219, 223, 224, in further view of Skerra et al (US 6,103,493, of record) and Korndorfer et al (Protein Sci, 2002, of record).  This rejection is maintained for reasons made of record in the Office Action dated 4/2/2020 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: 1) neither Skerra nor Korndorfer et al remedy the deficiencies of June, Stadler and Schmidt et al; 2) the instant claims provide advantages not taught by the prior art
Regarding 1), the references are not deemed to have any deficiencies for reasons set forth above.
Regarding 2), in response to applicant's argument that the instant methods provide unrecognized advantages, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 144 be found allowable, claim 147 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 147 uses the same reagents and method steps as found in claim 144, in order to arrive at the same result. The claims do not differ in scope in any significant way.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633